

THE UNITED STATES OF AMERICA,
acting through the Rural Utilities Service,


NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent


____________________________
FIFTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT
____________________________
Dated as of
November 15, 2018





--------------------------------------------------------------------------------




 
Table of Contents
 
 
 
Page
 
 
 
 
ARTICLE I
 
 
Definitions and Other Provisions of General Application
 
SECTION 1.01
Definitions
3
 
 
 
 
ARTICLE II
 
 
Application of this Pledge Agreement
 
SECTION 2.01
Application of the Lien of this Pledge Agreement
6
SECTION 2.02
Delivery of Certificates of Pledged Collateral
6
SECTION 2.03
Maintenance of Pledged Collateral
7
SECTION 2.04
UCC Filings
8
 
 
 
 
ARTICLE III
 
 
Provisions as to Pledged Collateral
 
SECTION 3.01
Pledged Securities
8
SECTION 3.02
Holding of Pledged Securities
8
SECTION 3.03
Withdrawal and Substitution of Pledged Collateral
8
SECTION 3.04
Reassignment of Pledged Securities upon Payment
9
SECTION 3.05
Addition of Pledged Collateral
9
SECTION 3.06
Accompanying Documentation
10
SECTION 3.07
Renewal; Extension; Substitution
10
SECTION 3.08
Voting Rights; Interest and Principal
10
SECTION 3.09
Protection of Title; Payment of Taxes; Liens, etc
11
SECTION 3.10
Maintenance of Pledged Collateral
12
SECTION 3.11
Representations, Warranties and Covenants
12
SECTION 3.12
Further Assurances
13
SECTION 3.13
Provision of Additional Information Relating to Pledged Collateral
13
SECTION 3.14
Internal Audit Site Visits to Collateral Agent's Offices
13
 
 
 
 
ARTICLE IV
 
 
Application of Moneys Included in Pledged Collateral
 
SECTION 4.01
Investment of Moneys by Collateral Agent
13
 
 
 
 
ii
 

    





--------------------------------------------------------------------------------



SECTION 4.02
Collateral Agent To Retain Moneys during Event of Default
15
 
 
 
 
ARTICLE V
 
 
Remedies
 
SECTION 5.01
Events of Default
15
SECTION 5.02
Remedies Upon Default
15
SECTION 5.03
Application of Proceeds
17
SECTION 5.04
Securities Act
17
 
 
 
 
ARTICLE VI
 
 
The Collateral Agent
 
SECTION 6.01
Certain Duties and Responsibilities
18
SECTION 6.02
Certain Rights of Collateral Agent
19
SECTION 6.03
Money Held by Collateral Agent
20
SECTION 6.04
Compensation and Reimbursement
20
SECTION 6.05
Corporate Collateral Agent Required; Eligibility
21
SECTION 6.06
Resignation and Removal; Appointment of Successor
21
SECTION 6.07
Acceptance of Appointment by Successor
22
SECTION 6.08
Merger, Conversion, Consolidation or Succession to Business
22
 
 
 
 
ARTICLE VII
 
 
Miscellaneous
 
SECTION 7.01
 Notices
23
SECTION 7.02
Waivers; Amendment
23
SECTION 7.03
 Successors and Assigns
23
SECTION 7.04
Counterparts; Effectiveness
24
SECTION 7.05
Severability
24
SECTION 7.06
Governing Law
24
SECTION 7.07
Waiver of Jury Trial
24
SECTION 7.08
Headings
24
SECTION 7.09
Security Interest Absolute
24
SECTION 7.10
Termination or Release
25
SECTION 7.11
Collateral Agent Appointed Attorney-in-Fact
25



 
iii
 








--------------------------------------------------------------------------------



Schedule I – Form of Certificate of Pledged Collateral
Schedule II – Addresses for Notices






















































































iv



--------------------------------------------------------------------------------




FIFTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT, dated as of November
15, 2018, among NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a
District of Columbia cooperative association and its successors and assigns
(hereinafter called the “Borrower”), having its principal executive office and
mailing address at 20701 Cooperative Way, Dulles, Virginia 20166, the UNITED
STATES OF AMERICA, acting through the Rural Utilities Service, a Rural
Development agency of the United States Department of Agriculture and its
successors and assigns (“RUS”), and U.S. BANK NATIONAL ASSOCIATION, a national
association and its successors and assigns (hereinafter called the “Collateral
Agent”), having its corporate office at 100 Wall Street, Suite 1600, New York,
NY 10005-3701.


RECITALS OF THE BORROWER


WHEREAS, the Borrower has previously issued the following bonds to the Federal
Financing Bank (“FFB”) to evidence loans therefrom in the aggregate principal
amount of up to $6,548,286,000: (a) that certain Series A Future Advance Bond
dated as of June 14, 2005, (b) that certain Series B Future Advance Bond dated
as of April 28, 2006, (c) that certain Series C Future Advance Bond dated as of
September 19, 2008, (d) that certain Series D Future Advance Bond dated as of
November 10, 2010, (e) that certain Series E Future Advance Bond dated as of
December 1, 2011, (f) that certain Series F Future Advance Bond dated as of
December 13, 2012, (g) that certain Series G Future Advance Bond dated as of
November 21, 2013, (h) that certain Series H Future Advance Bond dated as of
November 18, 2014, (i) that certain Series K Future Advance Bond dated as of
March 29, 2016, (j) that certain Series L Future Advance Bond dated as of
December 1, 2016, and (k) that certain Series M Future Advance Bond dated as of
November 9, 2017 (collectively, the “Original Bonds”);
WHEREAS, concurrently with the execution of this Pledge Agreement, the Borrower
has issued a bond to FFB to evidence a loan therefrom in the aggregate principal
amount of up to $750,000,000.00 (hereinafter called the “Series N Bond”) and may
from time to time issue additional bonds to FFB (the “New Bonds”); (the Original
Bonds, the Series N Bond and the New Bonds are collectively referred to as the
“Bonds”);
WHEREAS, the Original Bonds were previously guaranteed by RUS pursuant to the
Fourth Amended, Restated and Consolidated Bond Guarantee Agreement, dated as of
November 9, 2017, by and between the Borrower and RUS, as in effect immediately
prior to the date hereof (the “Prior Bond Guarantee Agreement”);


1



--------------------------------------------------------------------------------



WHEREAS, in connection with the issuance of the Series N Bond, the Borrower and
FFB have entered into the Fifth Amended, Restated and Consolidated Bond
Guarantee Agreement, dated as of November 15, 2018 (the “Consolidated Bond
Guarantee Agreement”), which amends, restates, and consolidates the Prior Bond
Guarantee Agreement, and which now secures the Original Bonds;
WHEREAS, the Original Bonds were secured by the Fourth Amended, Restated and
Consolidated Pledge Agreement, dated as of November 9, 2017, by and among the
Borrower, RUS and the Collateral Agent, as in effect immediately prior to the
date hereof (the “Prior Pledge Agreement”);
    WHEREAS, the Borrower is required pursuant to the terms of the Consolidated
Bond Guarantee Agreement to pledge certain property to the Collateral Agent for
the benefit of RUS to ratably secure the Borrower’s obligations under the bonds
from time to time issued to FFB; and
WHEREAS, in furtherance of the foregoing, the Borrower, RUS and the Collateral
Agent have agreed to amend the Prior Pledge Agreement, continue the liens
created by the Prior Pledge Agreement, and set forth the terms by which the
Borrower will agree to pledge the Pledged Collateral to the Collateral Agent for
the benefit of RUS;
NOW, THEREFORE, THIS PLEDGE AGREEMENT WITNESSETH that, to secure the performance
of the certain Obligations contained in the Consolidated Bond Guarantee
Agreement, the Prior Pledge Agreement, the Reimbursement Notes and herein, the
Borrower assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of RUS, and grants to the Collateral Agent, its
successors and assigns, for the benefit of RUS, a security interest in the
following (collectively referred to as the “Pledged Collateral”) in each case
with effect immediately upon execution of this Pledge Agreement and delivery of
a Certificate of Pledged Collateral to the Collateral Agent: (a)(i) the Pledged
Securities and the certificates representing the Pledged Securities; (ii)
subject to Section 3.08, all payments of principal or interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for, and all other Proceeds
received in respect of, the Pledged Securities pledged hereunder; (iii) subject
to Section 3.08, all rights and privileges of the Borrower with respect to the
Pledged Securities pledged hereunder; (iv) all Proceeds of any of the foregoing
above; and (b) any property, including cash and Permitted Investments, that may,
on the date hereof or from time to time hereafter, be subject to the Lien hereof
by the Borrower by delivery, assignment or pledge thereof to the Collateral
Agent hereunder and the Collateral Agent is authorized to receive the same as
additional security hereunder (subject to any reservations, limitations or
conditions agreed to in writing by the Borrower and RUS respecting the scope or
priority of such security or the use and disposition of such property or the
Proceeds thereof).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral


2



--------------------------------------------------------------------------------



Agent, its successors and assigns, for the benefit of RUS, forever; subject,
however, to the terms, covenants and conditions hereinafter set forth.
ARTICLE I

Definitions and Other Provisions of General Application
SECTION 1.01.    Definitions. For all purposes of this Pledge Agreement, except
as otherwise expressly provided or unless the context otherwise requires:
(i)    the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
(ii)    all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;
(iii)    all reference in this instrument to designated “Articles”, “Sections”
and other subdivisions are to the designated Articles, Sections and other
subdivisions of this instrument; and
(iv)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Pledge Agreement as a whole and not to any particular
Article, Section or other subdivision.
“Allowable Amount” on any date, means:
(a)    with respect to cash, 100% thereof;
(b)    with respect to Eligible Securities, the aggregate principal amount of
such Eligible Securities theretofore advanced thereon which remains unpaid on
such date; and
(c)    with respect to Permitted Investments, the cost to the Borrower thereof
(exclusive of accrued interest or brokerage commissions) except that with
respect to any Permitted Investments which are traded on any national securities
exchange or over-the-counter market, Allowable Amount on any date shall mean the
fair market value thereof (as determined by the Borrower).
“Bonds” has the meaning set forth in the recitals hereto.
“Borrower” means the Person named as the “Borrower” in the first paragraph of
this instrument.
“Borrower Notice” and “Borrower Order” mean, respectively, a written notice or
order signed in the name of the Borrower by either its Governor, Chief Financial
Officer and by any Vice President of the Borrower, and delivered to the
Collateral Agent and RUS.


3



--------------------------------------------------------------------------------



“Business Day” shall have the meaning given to such term in the Consolidated
Bond Guarantee Agreement.
“Certificate of Pledged Collateral” means (i) the Certificate of Pledged
Collateral delivered to the Collateral Agent and RUS as of Closing Date and (ii)
each certificate delivered from and after the date hereof to the Collateral
Agent and RUS substantially in the form of Schedule I attached hereto.
“Class B Member” means any Class B Member of the Borrower as described in the
Borrower’s Bylaws as of the date hereof.
“Closing Date” shall mean November 15, 2018.
“Collateral Agent” means the Person named as the “Collateral Agent” in the first
paragraph of this instrument.
“Consolidated Bond Guarantee Agreement” has the meaning set forth in the
recitals hereto.
“Eligible Member” means a member or associate of the Borrower, the Rural
Telephone Finance Cooperative or the National Cooperative Services Corporation,
as defined in the bylaws of each entity.
“Eligible Security” means a note or bond of any Person payable or registered to,
or to the order of, the Borrower, the Rural Telephone Finance Cooperative or the
National Cooperative Services Corporation, and in respect of which (i) no
default has occurred in the payment of principal or interest in accordance with
the terms of such note or bond that is continuing beyond the contractual grace
period (if any) provided in such note or bond for such payment; (ii) no “event
of default” as defined in such note or bond (or in any instrument creating a
security interest in favor of the Borrower, the Rural Telephone Finance
Cooperative or the National Cooperative Services Corporation in respect of such
note or bond), shall exist that has resulted in the exercise of any right or
remedy described in such note or bond (or in any such instrument); (iii) such
note or bond is not classified by the Borrower as non-performing or impaired
under generally accepted accounting principles in the United States; (iv) such
note or bond is free and clear of all liens other than the Lien created by this
Pledge Agreement; (v) such note or bond is not a Restructured CFC Loan; (vi)
such note or bond is not Unsecured Debt; and (vii) the Total Exposure Amount
does not exceed the Maximum Debtor Principal Amount; provided, however, if the
Total Exposure Amount does exceed the Maximum Debtor Principal Amount, such note
or bond may be pledged in whole, however, the Allowable Amount of such Eligible
Security shall only include the principal amount which does not exceed the
Maximum Debtor Principal Amount.




4



--------------------------------------------------------------------------------



“Event of Default” has the meaning set forth in Section 5.01.
“Lien” means any lien, pledge, charge, mortgage, encumbrance, debenture,
hypothecation or other similar security interest attaching to any part of the
Pledged Collateral.
“Lien of this Pledge Agreement” or “Lien hereof” means the Lien created by these
presents.
“Maximum Debtor Principal Amount” means 5% of the total aggregate amount of
Pledged Securities held by the Collateral Agent, or such higher amount permitted
by RUS and communicated to Borrower in writing.
“New Bonds” has the meaning set forth in the recitals hereto.
“Obligations” means the due and punctual performance of the obligations of the
Borrower to make payment under Sections 4.1, 10.3, and 10.4 of the Consolidated
Bond Guarantee Agreement and, without duplication, under the Reimbursement Note.
“Original Bonds” has the meaning set forth in the recitals hereto.
“Officers’ Certificate” means a certificate signed by either the Governor or the
Chief Financial Officer of the Borrower, and by any Vice President of the
Borrower, and delivered to RUS and/or the Collateral Agent, as applicable.
“Permitted Investment” has the meaning given to that term in Section 4.01.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
“Pledge Agreement” means this Pledge Agreement, as originally executed and as it
may from time to time be supplemented, restated or amended entered into pursuant
to the applicable provisions hereof.
“Pledged Collateral” has the meaning set forth in the Granting Clause. “Pledged
Securities” has the meaning set forth in Section 3.01.
“Prior Pledge Agreement” has the meaning set forth in the recitals hereto.
“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code.
“Reimbursement Notes” has the meaning given to that term in the Consolidated
Bond Guarantee Agreement.


5



--------------------------------------------------------------------------------



“Restructured CFC Loan” means any note or bond of an obligor payable to the
Borrower that is classified as a ‘troubled debt restructuring’ under generally
accepted accounting principles.
“RUS” means the Person named as “RUS” in the first paragraph of this instrument.
“RUS Notice” and “RUS Order” mean, respectively, a written notice or order
signed by the Secretary and delivered to the Collateral Agent and the Borrower.
“RUS Notice of Default” has the meaning given to that term in Section 5.02.
“Secretary” shall mean the Secretary of Agriculture acting through the
Administrator of RUS.
“Total Exposure Amount” on any date, means with respect to Eligible Securities,
the aggregate principal amount of all notes or bonds of an Eligible Member
pledged hereunder.
“Uniform Commercial Code” means the Uniform Commercial Code as from time to time
in effect in the District of Columbia.
“United States” means the United States of America, its territories, possessions
and other areas subject to its jurisdiction.
“Unsecured Debt” means a note or bond that is not secured by collateral of the
debtor pledged to the Borrower in an amount greater than or equal to the
outstanding amount of debt owed by the debtor to the Borrower.
“Vice President” means any vice president of the Borrower, whether or not
designated by a number or a word or words added before or after the title “vice
president”.
ARTICLE II    

Application of this Pledge Agreement
SECTION 2.01.    Application of the Lien of this Pledge Agreement.
Notwithstanding any other provision of this Pledge Agreement, and in accordance
with the Granting Clause hereof, the Lien hereof shall automatically and without
further act, attach and apply to the Pledged Securities.
SECTION 2.02 Delivery of Certificates of Pledged Collateral
(a)     On each of the following: (i) the Closing Date, (ii) within 15 Business
Days of the end of each of the Borrower’s fiscal quarters (August 31, November
30, February 28 and May 31), and (iii) each time money is advanced under a Bond,
the Borrower shall deliver, and from time to time the Borrower may deliver, a
Certificate of Pledged Collateral to the Collateral Agent and RUS, showing that
the aggregate principal amount of Pledged Collateral specified in Schedule A
thereto that have been delivered to the Collateral Agent as of the last day of
the most recent month


6



--------------------------------------------------------------------------------



ended more than 10 Business Days before the date thereof shall at least equal
the aggregate principal amount of the Bonds outstanding, or to be outstanding
after any such advance, at the date thereof. At the time of delivery of a
Certificate of Pledged Collateral, the Borrower shall deliver to the Collateral
Agent all Pledged Collateral specified in such certificate that are not already
deposited with the Collateral Agent accompanied by the appropriate instruments
of transfer executed in blank and in a form satisfactory to the Collateral Agent
and by such other instruments and documents as the Collateral Agent may
reasonably request. The Borrower acknowledges and agrees that it is pledging the
Pledged Collateral to RUS to reimburse RUS for all payments made, and expenses
incurred, by RUS under the Reimbursement Notes, including any and all principal,
interest and fees accruing thereunder, and any additional fees incurred by RUS
in connection with RUS exercising its rights and remedies under the Consolidated
Bond Guarantee Agreement and this Pledge Agreement upon the occurrence of an
Event of Default (as defined in Section 10.1 of the Consolidated Bond Guarantee
Agreement). All Pledged Collateral deposited with the Collateral Agent that were
previously Pledged Collateral, but that is no longer specified in the
Certificate of Pledged Collateral most recently delivered, shall, at the
Borrower’s expense and pursuant to a Borrower Order, be returned by the
Collateral Agent to the Borrower.
(b)     Each time that the Borrower requests an advance under a Bond, the
Borrower is required to submit to RUS Schedule A to the Certificate of Pledged
Collateral no more than ninety (90) days prior to the date of the requested
advance. RUS shall have, in its sole discretion, the right to reject any Pledged
Collateral listed on Schedule A to the Certificate of Pledged Collateral by
providing written notice of such rejection to the Borrower within fourteen (14)
Business Days of RUS’s receipt of such Schedule. Schedule A to the Certificate
of Pledged Collateral will be deemed to have been approved by RUS in the event
that RUS does not reject any Pledged Collateral listed thereon by written notice
within fourteen (14) Business Days of its receipt of such Schedule.
(c)    In the event that RUS rejects any portion of the Pledged Collateral
listed on Schedule A to the Certificate of Pledged Collateral pursuant to
Section 2.02 (b) above, the Borrower shall have thirty (30) days to replace,
substitute or withdraw the Pledged Collateral and replace the Pledged Collateral
with Pledged Collateral to be approved or deemed approved by RUS pursuant to
Section 2.02(b) above. Notwithstanding the foregoing, Borrower will make all
reasonable attempts to replace any Pledged Collateral rejected by RUS prior to
an advance. RUS shall not be required to process an advance request until it is
reasonably satisfied that Borrower has made or will make attempts to replace any
such rejected Pledged Collateral.
SECTION 2.03. Maintenance of Pledged Collateral.
(a) The Collateral Agent shall hold and segregate the Pledged Collateral in a
separate account.
(b)    The Borrower shall cause the aggregate principal amount of Pledged
Collateral at all times to be not less than 100% of the aggregate principal
amount of the Bonds outstanding.




7



--------------------------------------------------------------------------------



(c)    The Borrower shall cause the aggregate principal amount of the Pledged
Collateral of Class B Members at all times to be not more than 30% of the total
aggregate principal amount of the Pledged Collateral.
(d)    The Borrower shall not create, or permit to exist, any Lien that is
secured by, or in any way attaches to, the Pledged Collateral, without the prior
written consent of RUS.
SECTION 2.04. UCC Filings. The Borrower shall prepare and file in the proper
Uniform Commercial Code filing office in the District of Columbia (i) on or
prior to the Closing Date, a financing statement recording the Collateral
Agent’s interest in the Pledged Collateral; and (ii) from time to time
thereafter, continuation statements or such other filings as are necessary to
maintain the perfection of the Lien hereof on the Pledged Collateral.
ARTICLE III    

Provisions as to Pledged Collateral
SECTION 3.01.    Pledged Securities. The “Pledged Securities” shall mean (i) the
Eligible Securities listed on Schedule A and Schedule B of the Certificate of
Pledged Collateral delivered on the Closing Date and (ii) the Eligible
Securities listed on Schedule A and Schedule B of any Certificate of Pledged
Collateral delivered subsequent to the execution of this Pledge Agreement.
SECTION 3.02.    Holding of Pledged Securities. Unless and until an Event of
Default shall occur, the Collateral Agent, on behalf of RUS, shall hold the
Pledged Securities in the name of the Borrower (or its nominee), endorsed or
assigned in blank or in favor of the Collateral Agent. Upon the occurrence of an
Event of Default, the Collateral Agent, on behalf of RUS, shall have the right
(in its sole and absolute discretion), to the extent a register is maintained
therefor, to register the Pledged Securities in the Collateral Agent’s own name
as pledgee, or in the name of the Collateral Agent’s nominee (as pledgee or as
sub-agent) or to continue to hold the Pledged Securities in the name of the
Borrower, endorsed or assigned in blank or in favor of the Collateral Agent.
Upon cessation of such Event of Default, the Collateral Agent shall take such
action as is necessary to again cause the Pledged Securities to be registered in
the name of the Borrower (or its nominee).
SECTION 3.03.    Withdrawal and Substitution of Pledged Collateral.
(a)    Any part of the Pledged Collateral may be withdrawn by the Borrower or
substituted for cash or other Eligible Securities or Permitted Investments by
the Borrower and shall be delivered to the Borrower by the Collateral Agent upon
Borrower Order at any time and from time to time, together with any other
documents or instruments of transfer or assignment necessary to reassign to the
Borrower said Pledged Collateral and the interest of the Borrower, provided the
aggregate Allowable Amount of Pledged Collateral remaining after such withdrawal
or substitution shall at least equal the aggregate principal amount of the Bonds
outstanding after such withdrawal or substitution, as shown by the Certificate
of Pledged Collateral furnished to the Collateral Agent pursuant to Subsection
(b)(i) of this Section.




8



--------------------------------------------------------------------------------



(b)    Prior to any such withdrawal or substitution, the Collateral Agent shall
be furnished with the following instruments:
(i)    a Certificate of Pledged Collateral, dated not more than 30 days prior to
such withdrawal or substitution, showing that immediately after such withdrawal
or substitution the requirements of Subsection (a) of this Section will be
satisfied; and
(ii)    an Officers’ Certificate certifying that no Event of Default has
occurred which has not been remedied.
Upon any such withdrawal or substitution, the Borrower shall deliver any cash or
Eligible Securities or Permitted Investments to be substituted and the
Collateral Agent shall execute any instruments of transfer or assignment
specified in a Borrower Order as necessary to vest in the Borrower any part of
the Pledged Collateral withdrawn.
In case an Event of Default shall have occurred and be continuing, the Borrower
shall not withdraw or substitute any part of the Pledged Collateral, provided
that any Pledged Collateral may be withdrawn (a) as provided for in Section
3.04; or (b) upon the deposit with the Collateral Agent of an amount of cash at
least equal to the Allowable Amount (at the time of such withdrawal) of the
Pledged Securities so withdrawn and the delivery to the Collateral Agent of the
instruments referred to in Subsection (b)(i) of this Section and a Borrower
Order.
SECTION 3.04.    Reassignment of Pledged Securities upon Payment. Upon receipt
of:
(i)    an Officers’ Certificate stating that all payments of principal, premium
(if any) and interest have been made upon any Pledged Securities held by the
Collateral Agent other than payment of an amount (if any) specified in said
certificate required fully to discharge all obligations on said Pledged
Securities; and
(ii)    cash in the amount (if any) so specified fully to discharge said Pledged
Securities,
the Collateral Agent shall deliver to the Borrower upon Borrower Order said
Pledged Securities, together with any other documents or instruments of transfer
or assignment necessary to reassign to the Borrower said Pledged Securities and
the interest of the Borrower specified in such Borrower Order.


SECTION 3.05.    Addition of Pledged Collateral. At any time, the Borrower may
pledge additional Eligible Securities, cash or Permitted Investments under this
Pledge Agreement by delivering such Pledged Collateral to the Collateral Agent,
accompanied by a Certificate of Pledged Collateral specifying such additional
collateral and dated not more than 30 days prior thereto, provided that, in the
case of additional Permitted Investments, no such Permitted Investments shall be
subject to any reservations, limitations or conditions referred to in the
Granting Clause hereof.




9



--------------------------------------------------------------------------------



SECTION 3.06.    Accompanying Documentation. Where Eligible Securities are
delivered to the Collateral Agent under Section 3.03 or Section 3.05, such
securities shall be accompanied by the appropriate instruments of transfer
executed in blank and in a form satisfactory to the Collateral Agent and by such
other instruments and documents as the Collateral Agent may reasonably request.
All other property delivered to the Collateral Agent under Section 3.03 or
Section 3.05 and comprising part of the Pledged Collateral shall be accompanied
by proper instruments of assignment duly executed by the Borrower and such other
instruments or documents as the Collateral Agent may reasonably request.
SECTION 3.07.    Renewal; Extension; Substitution. Unless and until an Event of
Default shall have occurred and be continuing, the Borrower may at any time
renew or extend, subject to the Lien of this Pledge Agreement, any Pledged
Security upon any terms or may accept in place of and in substitution for any
such Pledged Security, another Eligible Security or Securities of the same
issuer or of any successor thereto for at least the same unpaid principal
amount, all as evidenced by a Borrower Order delivered to the Collateral Agent;
provided, however, that in case of any substitution, Eligible Securities
substituted as aforesaid shall be subject to the Lien of this Pledge Agreement
as part of the Pledged Collateral and be held in the same manner as those for
which they shall be substituted, and in the case of each substituted Eligible
Security the Borrower shall provide an Officers’ Certificate certifying to the
Collateral Agent that such substituted security satisfies the requirements of
this Section. So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent, upon Borrower Order stating that no Event of
Default shall have occurred and be continuing, shall execute any consent to any
such renewal, extension or substitution as shall be specified in such Borrower
Order.
SECTION 3.08.    Voting Rights; Interest and Principal
(a)    Unless and until an Event of Default has occurred and is continuing, and
RUS delivers to the Collateral Agent an RUS Notice of Default suspending the
Borrower’s rights under this clause:
(i)    The Borrower shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof provided that such rights and powers shall not be exercised in
any manner inconsistent with the terms of the Consolidated Bond Guarantee
Agreement or this Pledge Agreement.
(ii)    The Collateral Agent shall execute and deliver to the Borrower, or cause
to be executed and delivered to the Borrower, all such proxies, powers of
attorney and other instruments as the Borrower may reasonably request for the
purpose of enabling the Borrower to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)    The Borrower shall be entitled to receive and retain any and all
interest, principal and other distributions paid on or distributed in respect of
the Pledged Securities; provided that any non-cash interest, principal or other
distributions that would constitute Pledged Securities if pledged hereunder, and
received in exchange for Pledged Securities or any part thereof pledged
hereunder, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer of


10



--------------------------------------------------------------------------------



Pledged Securities may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by the Borrower, shall not be commingled by
the Borrower with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and shall be forthwith delivered to the Collateral Agent in the same form
as so received (with any necessary endorsement).
(b)    If an Event of Default shall have occurred and be continuing, then, to
the extent such rights are suspended by the applicable RUS Notice of Default,
all rights of the Borrower to interest, principal or other distributions that
the Borrower is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.08 shall cease, and all such suspended rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to receive and retain such interest, principal or other
distributions. All interest, principal or other distributions received by the
Borrower contrary to the provisions of this Section 3.08 shall be held in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of the Borrower and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.03. After all Events of Default have ceased, the
Collateral Agent shall promptly repay to the Borrower (without interest) all
interest, principal or other distributions that the Borrower would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
3.08 and that remain in such account.
(c)    If an Event of Default shall have occurred and be continuing, then, to
the extent such rights are suspended by the applicable RUS Notice of Default,
all rights of the Borrower to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to paragraph (a)(i) of this Section
3.08, and the obligations of the Collateral Agent under paragraph (a)(ii) of
this Section 3.08, shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that the Collateral Agent shall have the right from time to time during the
existence of such Event of Default to permit the Borrower to exercise such
rights and powers.
SECTION 3.09.    Protection of Title; Payment of Taxes; Liens, etc. The Borrower
will:
(i)    duly and promptly pay and discharge, or cause to be paid and discharged,
before they become delinquent, all taxes, assessments, governmental and other
charges lawfully levied, assessed or imposed upon or against any of the Pledged
Collateral, including the income or profits therefrom and the interests of the
Collateral Agent in such Pledged Collateral;
(ii)    duly observe and conform to all valid requirements of any governmental
authority imposed upon the Borrower relative to any of the Pledged Collateral,
and all covenants, terms and conditions under or upon which any part thereof is
held;


11



--------------------------------------------------------------------------------



(iii)    cause to be paid and discharged all lawful claims (including, without
limitation, income taxes) which, if unpaid, might become a lien or charge upon
Pledged Collateral; and
(iv)    do all things and take all actions necessary to keep the Lien of this
Pledge Agreement a first and prior lien upon the Pledged Collateral and protect
its title to the Pledged Collateral against loss by reason of any foreclosure or
other proceeding to enforce any lien prior to or pari passu with the Lien of
this Pledge Agreement.
Nothing contained in this Section shall require the payment of any such tax,
assessment, claim, lien or charge or the compliance with any such requirement so
long as the validity, application or amount thereof shall be contested in good
faith; provided, however, that the Borrower shall have set aside on its books
such reserves (segregated to the extent required by generally accepted
accounting principles) as shall be deemed adequate with respect thereto as
determined by the Board of Directors of the Borrower (or a committee thereof).


SECTION 3.10.    Maintenance of Pledged Collateral. The Borrower shall cause the
aggregate principal amount of Pledged Collateral held by the Collateral Agent at
all times to be not less than 100% of the aggregate principal amount of the
Bonds outstanding.
SECTION 3.11.    Representations, Warranties and Covenants. The Borrower
represents, warrants and covenants to the Collateral Agent, for the benefit of
RUS, the following with respect to the Pledged Collateral and the Lien thereon:
(a)    except for the Lien hereof and any Lien consented to in writing by RUS,
the Borrower or the Rural Telephone Finance Cooperative or the National
Cooperative Services Corporation (i) is and will continue to be the direct
owner, beneficially and of record, of the Pledged Securities from time to time
pledged hereunder, (ii) holds and will continue to hold the same free and clear
of all Liens, other than Liens created by this Pledge Agreement, (iii) will make
no assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens created by this Pledge Agreement and (iv) will defend its title or
interest thereto or therein against any and all Liens (other than the Lien
created by this Pledge Agreement), however arising, of all Persons whomsoever;
(b)    except for restrictions and limitations imposed by the Consolidated Bond
Guarantee Agreement or securities laws generally, the Pledged Securities are and
will continue to be freely transferable and assignable, and none of the Pledged
Securities are or will be subject to any restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Securities hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
(c)    the Borrower has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;


12



--------------------------------------------------------------------------------



(d)    no consent or approval of any governmental authority, any securities
exchange or any other Person (with the exception RUS) was or is necessary to the
validity of the pledge effected hereby (other than such as have been obtained
and are in full force and effect); and
(e)    by virtue of the execution and delivery by the Borrower of this Pledge
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Pledge Agreement, the Collateral Agent will obtain a legal
and valid Lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations.
SECTION 3.12.    Further Assurances. The Borrower will execute and deliver, or
cause to be executed and delivered, all such additional instruments and do, or
cause to be done, all such additional acts as (a) may be necessary or proper,
consistent with the Granting Clause hereof, to carry out the purposes of this
Pledge Agreement and to make subject to the Lien hereof any property intended so
to be subject or (b) may be necessary or proper to transfer to any successor the
estate, powers, instruments and funds held hereunder and to confirm the Lien of
this Pledge Agreement. The Borrower shall maintain billing information on the
Pledged Collateral in a manner sufficient to enable RUS to service the loans
evidenced by the Pledged Securities upon the occurrence of an Event of Default,
as contemplated by Section 5.02(c) hereof. The Borrower will also cause to be
filed, registered or recorded any instruments of conveyance, transfer,
assignment or further assurance in all offices in which such filing, registering
or recording is necessary to the validity thereof or to give notice thereof.
SECTION 3.13. Delivery of Additional Information Relating to Pledged Collateral.
On each of the following: (i) within 15 Business Days of the end of each of the
Borrower’s fiscal quarters (August 31, November 30, February 28 and May 31),
(ii) each time the Borrower deposits Pledged Collateral with the Collateral
Agent pursuant to Section 2.02 hereof, and (iii) each time the Borrower
withdraws or substitutes Pledged Collateral pursuant to Section 3.03 hereof, the
Borrower shall provide the Secretary with information regarding payment
obligations on the individual Pledged Collateral notes, including loan maturity
dates, amortization methods, outstanding balances, loan types (distribution or
power supply), billing cycles, and any other information customarily provided to
secured parties, including debtor names and addresses in the Borrower’s records
as of the date the information is provided, as reasonably requested by RUS,
pertaining to the individual Pledged Collateral notes required to adequately
service the Pledged Collateral notes upon the occurrence of an Event of Default.
This information shall be used solely for the purpose of RUS exercising its
rights and remedies under this Agreement upon the occurrence of an Event of
Default and shall not be shared or distributed.
SECTION 3.14. Internal Audit Site Visits to Collateral Agent’s Offices. The
Borrower agrees, upon the consent of the Collateral Agent’s office housing the
Pledged Collateral, to allow RUS to observe the Borrower’s internal audit site
visits to the Collateral Agent’s office in order to discuss and review physical
security and processes relating to Pledged Collateral handling and inventory of
the Pledged Collateral.




13



--------------------------------------------------------------------------------



ARTICLE IV    

Application of Moneys Included in Pledged Collateral
SECTION 4.01.    Investment of Moneys by Collateral Agent. Any moneys held by
the Collateral Agent as part of the Pledged Collateral shall, upon Borrower
Order and as stated therein, be invested or reinvested by the Collateral Agent
until required to be paid out by the Collateral
Agent as provided in this Pledge Agreement, in any one or more of the following
(herein called “Permitted Investments”):
(i)    obligations of or guaranteed by the United States of America or any
agency thereof for which the full faith and credit of the United States of
America or such agency shall be pledged;
(ii)    obligations of any state or municipality, or subdivision or agency of
either thereof, which are rated AA (or equivalent) or better by at least two
nationally recognized statistical rating organizations or having a comparable
rating in the event of any future change in the rating system of such agencies;
(iii)    certificates of deposit issued by, or time deposits of, any bank or
trust company (including the Collateral Agent) organized under the laws of the
United States of America or any State thereof having capital and surplus of not
less than $500,000,000 (determined from its most recent report of condition, if
it publishes such reports at least annually pursuant to law or the requirements
of Federal or State examining or supervisory authority); and
(iv)    commercial paper of bank holding companies or of other issuers
(excluding the Borrower) generally rated in the highest category by at least two
nationally recognized statistical rating organizations and maturing not more
than one year after the purchase thereof.
Unless and until an Event of Default shall have occurred and be continuing, any
interest received by the Collateral Agent on any such investments which shall
exceed the amount of accrued interest, if any, paid by the Collateral Agent on
the purchase thereof, and any profit which may be realized from any sale,
redemption or maturity of such investments, shall be paid to the Borrower. Such
investments shall be held by the Collateral Agent as a part of the Pledged
Collateral, but upon Borrower Order the Collateral Agent shall sell all or any
designated part of the same, and the proceeds of such sale shall be held by the
Collateral Agent subject to the same provisions hereof as the cash used by it to
purchase the investments so sold. In case the net proceeds realized upon any
sale, redemption or maturity shall amount to less than the purchase price paid
by the Collateral Agent for the purchase of the investments so sold, the
Collateral Agent shall notify the Borrower in writing thereof, and the Borrower
shall pay to the Collateral Agent the amount of the difference between such
purchase price and the amount so realized, and the amount so paid shall be held
by the Collateral Agent in like manner and subject to the same conditions as the
proceeds realized upon such sale. The Borrower will reimburse the Collateral
Agent for any brokerage commissions or other


14



--------------------------------------------------------------------------------



expenses incurred by the Collateral Agent in connection with the purchase or
sale of such investments. The Collateral Agent may aggregate such costs and
expenses of and such receipts from such investments on a monthly basis (or such
other periodic basis as the Borrower and the Collateral Agent may agree in
writing from time to time) so as to net each against the other during such
period and pay to the Borrower amounts due to it or notify the Borrower of
amounts due from it on a net basis for such period.


SECTION 4.02.    Collateral Agent To Retain Moneys during Event of Default. If
an Event of Default shall have occurred and be continuing, moneys held by the
Collateral Agent as a part of the Pledged Collateral shall not be paid over to
the Borrower upon Borrower Order except pursuant to Section 5.03.
ARTICLE V    

Remedies
SECTION 5.01.    Events of Default. “Event of Default”, wherever used herein,
means any “Event of Default” as defined in Sections 10.1(a) and 10.1(c) of the
Consolidated Bond Guarantee Agreement, provided that, for the purposes of this
Pledge Agreement:
(a)    the Collateral Agent shall not be required to recognize that an Event of
Default exists before such time as the Collateral Agent receives an RUS Notice
or Borrower Notice stating that an Event of Default exists and specifying the
particulars of such default in reasonable detail; and
(b)    the Collateral Agent shall not be required to recognize that an Event of
Default has ceased until (i) such time as the Collateral Agent receives an RUS
Notice stipulating that such event has ceased to exist; or (ii) 30 days after
receipt by the Collateral Agent of a Borrower Notice stipulating that such event
has ceased to exist, provided that the Collateral Agent does not receive an RUS
Notice within such timeframe disputing the cessation of such Event of Default,
and further provided that no additional RUS Notice of Default shall have been
received in respect of any other subsisting Event(s) of Default. Upon receipt of
any Borrower Notice under subparagraph (ii) of this Subsection, the Collateral
Agent shall provide a copy of such Borrower Notice to RUS.
SECTION 5.02.    Remedies Upon Default. If an Event of Default shall have
occurred and be continuing, RUS may issue a notice (an “RUS Notice of Default”),
which may be combined with the notice provided under Section 5.01(b), suspending
the rights of the Borrower under Section 3.08 in part without suspending all
such rights (as specified by RUS in its sole and absolute discretion) without
waiving or otherwise affecting RUS’ rights to give additional RUS Notices of
Default from time to time suspending other rights under Section 3.08 so long as
an Event of Default has occurred and is continuing. Subject to paragraph (b) of
this Section 5.02, upon cessation of an Event of Default, all rights of the
Borrower suspended under the applicable RUS Notice of Default shall revest in
the Borrower.
(a)    Upon the occurrence of an Event of Default, the Collateral Agent shall,
for the benefit and at the direction of RUS, have the right to exercise any and
all rights afforded to a


15



--------------------------------------------------------------------------------



secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, the Borrower agrees that the
Collateral Agent shall have the right, but only if so instructed by an RUS Order
and subject to the requirements of applicable law and the Collateral Agent’s
right (in its sole and absolute discretion) to receive indemnification or other
reasonable assurances that its costs and expenses in connection therewith will
be paid, to sell or otherwise dispose of all or any part of the Pledged
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized at any such sale of securities (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Pledged
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Pledged Collateral so sold. Each such
purchaser at any sale of Pledged Collateral shall hold the property sold
absolutely, free from any claim or right on the part of the Borrower, and the
Borrower hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which the Borrower now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.
(b)    The Collateral Agent shall give the Borrower 10 days’ written notice
(which the Borrower agrees is reasonable notice within the meaning of Section
9-611 of the Uniform Commercial Code or its equivalent in other jurisdictions)
of the Collateral Agent’s intention to make any sale of Pledged Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Collateral, or portion thereof, will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Pledged Collateral, or portion thereof, to be sold may be sold in one lot as
an entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Pledged Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Pledged Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Pledged Collateral is made
on credit or for future delivery, the Pledged Collateral so sold may be retained
by the Collateral Agent until the sale price is paid by the purchaser or
purchasers thereof, but the Collateral Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Pledged Collateral so sold and, in case of any such failure, such Pledged
Collateral may be sold again upon like notice. At any public (or, to the extent
permitted by law, private) sale made pursuant to this Pledge Agreement, RUS may
bid for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of the Borrower (all said
rights being also hereby waived and released to the extent permitted by law),
the Pledged Collateral or any part thereof offered for sale and may make payment
on account thereof by using any claim then due and payable to RUS from the
Borrower as a credit


16



--------------------------------------------------------------------------------



against the purchase price, and RUS may, upon compliance with the terms of sale,
hold, retain and dispose of such property without further accountability to
Pledged Collateral therefor. For purposes hereof, a written agreement to
purchase the Pledged Collateral or any portion thereof shall be treated as a
sale thereof; the Collateral Agent shall be free to carry out such sale pursuant
to such agreement and the Borrower shall not be entitled to the return of the
Pledged Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in
full. As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Pledge Agreement and to sell the Collateral or any portion
thereof pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 5.02 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the
Uniform Commercial Code or its equivalent in other jurisdictions.
(c)    Upon the occurrence of an Event of Default, the Borrower shall
immediately provide billing information to RUS and to the Collateral Agent
sufficient to enable RUS to service the loans evidenced by the Pledged
Securities.
SECTION 5.03.    Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Pledged Collateral, including any Pledged
Collateral consisting of cash, as follows:
FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with or reasonably related or reasonably
incidental to such collection or sale or otherwise in connection with or related
or incidental to this Pledge Agreement or any of the Obligations, including all
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent (in its sole
discretion) hereunder on behalf of the Borrower and any other reasonable costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder;
SECOND, to the payment to RUS in full of the Obligations; such payment to be for
an amount certified in a RUS Notice delivered to the Collateral Agent as being
the amount due and owing to RUS under the Obligations; and
THIRD, to the Borrower, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
Upon any sale of the Pledged Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Pledged Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of


17



--------------------------------------------------------------------------------



any part of the purchase money paid over to the Collateral Agent or such officer
or be answerable in any way for the misapplication thereof.


SECTION 5.04.    Securities Act. In view of the position of the Borrower in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. The Borrower
understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. The Borrower
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Pledged Collateral, limit the
purchasers to those who will agree, among other things, to acquire such Pledged
Collateral for their own account, for investment, and not with a view to the
distribution or resale thereof. The Borrower acknowledges and agrees that in
light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion (a) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Pledged Collateral or
part thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
The Borrower acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this Section
5.04 will apply notwithstanding the existence of a public or private market upon
which the quotations or sales prices may exceed substantially the price at which
the Collateral Agent sells.


ARTICLE VI    

The Collateral Agent
SECTION 6.01.    Certain Duties and Responsibilities.
(a)    At all times under this Pledge Agreement:
(i)    the Collateral Agent undertakes to perform such duties and only such
duties as are specifically set forth in this Pledge Agreement, and no implied
covenants or obligations shall be read into this Pledge Agreement against the
Collateral Agent; and


18



--------------------------------------------------------------------------------



(ii)    in the absence of bad faith on its part, the Collateral Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Collateral Agent and substantially conforming to the requirements of this Pledge
Agreement; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Collateral
Agent the Collateral Agent shall be under a duty to examine the same to
determine whether or not they substantially conform to the requirements of this
Pledge Agreement.
(b)    No provision of this Pledge Agreement shall be construed to relieve the
Collateral Agent from liability for its own grossly negligent action, its own
grossly negligent failure to act, or its own willful misconduct, except that:
(i)    this Subsection shall not be construed to limit the effect of Subsection
(a) of this Section;
(ii)    the Collateral Agent shall not be liable for any error of judgment made
in good faith, unless it shall be proved that the Collateral Agent was grossly
negligent in ascertaining the pertinent facts; and
(iii)    no provision of this Pledge Agreement shall require the Collateral
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
(c)    Whether or not therein expressly so provided, every provision of this
Pledge Agreement relating to the conduct or affecting the liability of or
affording protection to the Collateral Agent shall be subject to the provisions
of this Section.
SECTION 6.02.    Certain Rights of Collateral Agent. Except as otherwise
provided in Section 6.01:
(a)    the Collateral Agent may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;
(b)    any request or direction of the Borrower mentioned herein shall be
sufficiently evidenced by a Borrower Notice or Borrower Order;
(c)    any request or direction of RUS mentioned herein shall be sufficiently
evidenced by an RUS Notice or RUS Order;
(d)    whenever in the administration of this Pledge Agreement the Collateral
Agent shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Collateral Agent (unless
other evidence be herein specifically prescribed) may, in the absence of bad
faith on its part, rely upon an Officers’ Certificate in the case of the
Borrower, and a certificate signed by the Secretary in the case of RUS;


19



--------------------------------------------------------------------------------



(e)    the Collateral Agent may consult with counsel and the advice of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon;
(f)    the Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Pledge Agreement at the request or
direction of either the Borrower
or RUS pursuant to this Pledge Agreement, unless such party shall have offered
to the Collateral Agent reasonable security or indemnity against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;
(g)    the Collateral Agent shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document, or to recompute, verify, reclassify or
recalculate any information contained therein, but the Collateral Agent, in its
sole and absolute discretion, may make such further inquiry or investigation
into such facts or matters as it may see fit, and, if the Collateral Agent shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Borrower, personally or by agent
or attorney;
(h)    the Collateral Agent may execute any of the powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
the Collateral Agent shall not be responsible for any misconduct or negligence
on the part of any agent or attorney appointed with due care by it hereunder;
(i)    unless explicitly stated herein to the contrary, the Collateral Agent
shall have no duty to inquire as to the performance of any Borrower’s covenants
herein. In addition, the Collateral Agent shall not be deemed to have knowledge
of an Event of Default, unless the Collateral Agent has received an RUS Notice
in accordance with Section 5.01(a), and shall not be deemed to have knowledge of
the cessation of the same until such time as it receives a Borrower Notice in
accordance with Section 5.01(b); and
(j)    unless explicitly stated herein to the contrary, the Collateral Agent
shall have no obligation to take any action with respect to any Event of Default
until it has received an RUS Notice in accordance with Section 5.01(a), and the
Collateral Agent shall have no liability for any action or inaction taken,
suffered or omitted in respect of any such event by it prior to such time as the
applicable RUS Notice is delivered. Similarly, the Collateral Agent shall have
no obligation to take any action with respect to the cessation of an Event of
Default until it has received a Borrower Notice applicable to such event in
accordance with Section 5.01(b), and the Collateral Agent shall have no
liability for any action or inaction taken, suffered or omitted in respect of
any such event by it prior to such time as the applicable Borrower Notice is
delivered.
SECTION 6.03.    Money Held by Collateral Agent. Money held by the Collateral
Agent hereunder need not be segregated from other funds except to the extent
required by law. The Collateral Agent shall have no liability to pay interest on
or (except as expressly provided herein) invest any such moneys.
SECTION 6.04.    Compensation and Reimbursement.


20



--------------------------------------------------------------------------------



(a)    The Borrower agrees:
(i)    to pay to the Collateral Agent from time to time reasonable compensation
for all services rendered by it hereunder;
(ii)    except as otherwise expressly provided herein, to reimburse the
Collateral Agent upon its request for all reasonable expenses, out-of-pocket
costs, disbursements and advances incurred or made by the Collateral Agent in
accordance with any provision of this Pledge Agreement (including the reasonable
compensation and the expenses and disbursements of its agents and counsel),
except to the extent any such expense, disbursement or advance may be
attributable to its gross negligence or bad faith; and
(iii)    to indemnify the Collateral Agent for, and to defend and hold it
harmless against, any loss, liability or expense incurred without gross
negligence or bad faith on its part, arising out of or in connection with the
acceptance or administration of this Pledge Agreement or the performance of its
duties hereunder, including the costs and expenses of defending itself against
any claim or liability in connection with the exercise or performance of any of
its powers or duties hereunder, except to the extent such loss, liability or
expense may be attributable to its gross negligence or bad faith; provided,
however, that the Borrower shall have no liability under this clause for any
settlement of any litigation or other dispute effected without the prior written
consent of the Borrower (such consent not to be unreasonably withheld).
(b)    Any such amounts payable as provided hereunder shall be additional
Obligations secured by the Lien hereof. The provisions of this Section 6.04
shall remain operative and in full force and effect regardless of the
termination of this Pledge Agreement or the Consolidated Bond Guarantee
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Pledge Agreement or the Consolidated Bond Guarantee
Agreement, or any investigation made by or on behalf of the Collateral Agent or
RUS. All amounts due under this Section 6.04 shall be payable on written demand
therefor.
SECTION 6.05.    Corporate Collateral Agent Required; Eligibility. There shall
at all times be a Collateral Agent hereunder which shall be a corporation or
association organized and doing business under the laws of the United States of
America or of any State, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $50,000,000, subject
to supervision or examination by Federal or State authority. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. Neither the Borrower nor any Person
directly or indirectly controlling, controlled by or under common control with
the Borrower shall serve as Collateral Agent hereunder. If at any time the
Collateral Agent shall cease to be eligible in accordance with the provisions of
this Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.
SECTION 6.06.    Resignation and Removal; Appointment of Successor.


21



--------------------------------------------------------------------------------



(a)    No resignation or removal of the Collateral Agent and no appointment of a
successor Collateral Agent pursuant to this Article shall become effective until
the acceptance of appointment by the successor Collateral Agent under Section
6.07.
(b)    The Collateral Agent may resign at any time by giving written notice
thereof to the Borrower. If an instrument of acceptance by a successor
Collateral Agent shall not have been delivered to the Collateral Agent within 30
days after the giving of such notice of resignation, the resigning Collateral
Agent may petition any court of competent jurisdiction for the appointment of a
successor Collateral Agent.
(c)    If at any time:
(i)    except if an Event of Default has occurred and is continuing, the
Borrower, in its sole and absolute discretion, elects to remove the Collateral
Agent; or
(ii)    the Collateral Agent shall cease to be eligible under Section 6.05 or
shall become incapable of acting or shall be adjudged a bankrupt or insolvent or
a receiver of the Collateral Agent or of its property shall be appointed or any
public officer shall take charge or control of the Collateral Agent or of its
property or affairs for the purpose of rehabilitation, conservation or
liquidation,
then, in any such case, the Borrower may remove the Collateral Agent by delivery
of a Borrower Order to that effect.


(d)    If the Collateral Agent shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Collateral Agent for any
cause, the Borrower shall promptly appoint a successor Collateral Agent by
delivering a Borrower Notice to the retiring Collateral Agent, the successor
Collateral Agent and RUS to such effect.
SECTION 6.07.    Acceptance of Appointment by Successor. Every successor
Collateral Agent appointed hereunder shall execute, acknowledge and deliver to
the Borrower, RUS and to the retiring Collateral Agent an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Collateral Agent shall become effective and such successor Collateral Agent,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Collateral Agent; but, on
request of the Borrower, RUS or the successor Collateral Agent, such retiring
Collateral Agent shall, upon payment of its charges, execute and deliver an
instrument transferring to such successor Collateral Agent all the rights,
powers and trusts of the retiring Collateral Agent, and shall duly assign,
transfer and deliver to such successor Collateral Agent all property and money
held by such retiring Collateral Agent hereunder, subject nevertheless to its
Lien, if any, provided for in Section 6.04. Upon request of any such successor
Collateral Agent, the Borrower shall execute any and all instruments for more
fully and certainly vesting in and confirming to such successor Collateral Agent
all such rights, powers and trusts.
No successor Collateral Agent shall accept its appointment unless at the time of
such acceptance such successor Collateral Agent shall be eligible under Section
6.05 hereof.


22



--------------------------------------------------------------------------------



SECTION 6.08.    Merger, Conversion, Consolidation or Succession to Business.
Any corporation into which the Collateral Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any corporation succeeding to all or substantially all of the
corporate trust business of the Collateral Agent, shall be the successor of the
Collateral Agent hereunder, provided such corporation shall be eligible under
Section 6.05 hereof without the execution or filing of any paper or any further
act on the part of any of the parties hereto.
ARTICLE VII    

Miscellaneous
SECTION 7.01.    Notices.
(a)    All notices and other communications hereunder to be made to any party
shall be in writing and shall be addressed as specified in Schedule II attached
hereto as appropriate. The address, telephone number, or facsimile number for
any party may be changed at any time and from time to time upon written notice
given by such changing party to the other parties hereto. A properly addressed
notice or other communication to the Borrower shall be deemed to have been
delivered at the time it is sent by facsimile (fax) transmission. A properly
addressed notice or other communication to the Collateral Agent shall be deemed
to have been delivered at the time it is sent by facsimile (fax) transmission. A
properly addressed notice or other communication to RUS shall be deemed to have
been delivered at the time it is sent by facsimile (fax) transmission, provided
that the original of such faxed notice or other communication shall have been
received by RUS within five Business Days.
(b)    All Borrower Notices and Borrower Orders delivered to the Collateral
Agent shall be contemporaneously copied to RUS by the Borrower, and all RUS
Notices and RUS Orders delivered to the Collateral Agent shall be
contemporaneously copied by RUS to the Borrower, and all Collateral Agent
notices delivered to either the Borrower or RUS shall be contemporaneously
copied to the other such party by the Collateral Agent.
SECTION 7.02.    Waivers; Amendment.
(a)    No failure or delay by a party in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each party
hereunder are cumulative and are not exclusive of any rights or remedies that
such party would otherwise have. No waiver of any provision of this Pledge
Agreement or consent to any departure by any party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this Section
7.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
in any case shall entitle any party to any other or further notice or demand in
similar or other circumstances.


23



--------------------------------------------------------------------------------



(b)    Neither this Pledge Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower, the Collateral Agent and RUS.


SECTION 7.03.    Successors and Assigns. Whenever in this Pledge Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Collateral Agent or RUS that are
contained in this Pledge Agreement shall bind and inure to the benefit of their
respective successors and assigns.
SECTION 7.04.    Counterparts; Effectiveness. This Pledge Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Pledge Agreement by facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Pledge
Agreement.
SECTION 7.05.    Severability. Any provision of this Pledge Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.06.    GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE UNITED STATES OF
AMERICA, TO THE EXTENT APPLICABLE, AND OTHERWISE THE LAWS OF THE STATE OF NEW
YORK.
SECTION 7.07.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.07.
SECTION 7.08.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Pledge Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Pledge Agreement.


24



--------------------------------------------------------------------------------



SECTION 7.09.    Security Interest Absolute. All rights of the Collateral Agent
and/or RUS hereunder, the grant of a security interest in the Pledged Collateral
and all obligations of the Borrower hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Consolidated Bond Guarantee Agreement, any agreement with respect to any
of the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Consolidated Bond Guarantee
Agreement or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower in respect of the Obligations or this Pledge Agreement.
SECTION 7.10.    Termination or Release.
(a)    This Pledge Agreement shall terminate on the date when the Collateral
Agent receives an RUS Notice to the effect that all of the Obligations have been
indefeasibly paid in full and the Federal Financing Bank has no further
commitment to lend under the Bonds, and at such time the Lien hereof shall be
released.
(b)    Upon any withdrawal, substitution or other disposal by the Borrower of
any Pledged Collateral that is permitted by the terms of this Pledge Agreement,
or upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Pledged Collateral, the Lien hereof securing such
Pledged Collateral shall be automatically released.
(c)    In connection with any termination or release pursuant to paragraph (a)
or (b) the Collateral Agent shall deliver to the Borrower the Pledged Collateral
and shall execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section 7.10 shall be without recourse to or warranty by the Collateral Agent.
SECTION 7.11.    Collateral Agent Appointed Attorney-in-Fact. The Borrower
hereby appoints the Collateral Agent the attorney-in-fact of the Borrower for
the purpose of, upon the occurrence and during the continuance of an Event of
Default, carrying out the provisions of this Pledge Agreement with respect to
the Pledged Collateral and taking any action and executing any instrument that
the Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest but is
subject nevertheless to the terms and conditions of this Pledge Agreement.
Without limiting the generality of the foregoing, the Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default, with full power of substitution either in the Collateral Agent’s name
or in the name of the Borrower (a) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Pledged Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Pledged Collateral; (c) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of


25



--------------------------------------------------------------------------------



the Pledged Collateral or to enforce any rights in respect of any Pledged
Collateral; (d) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Pledged Collateral; (e) to
notify, or to require the Borrower to notify, obligors under Pledged Securities
to make payment directly to the
Collateral Agent; and (f) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Pledged
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Pledge Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Pledged Collateral for all
purposes; provided that nothing herein contained shall be construed as requiring
or obligating the Collateral Agent to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or notice, or to take any action with respect to
the Pledged Collateral or any part thereof or the moneys due or to become due in
respect thereof or any property covered thereby. The Collateral Agent and RUS
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to the Borrower
for any act or failure to act hereunder, except for their own gross negligence
or willful misconduct.




26



--------------------------------------------------------------------------------


SCHEDULE I
TO
FOURTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT




Pledge Agreement


IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed, all as of the day and year first above written.
NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION,


by
/s/ SHELDON C. PETERSEN


Name: Sheldon C. Petersen
Title: Governor and
Chief Executive Officer


UNITED STATES OF AMERICA, acting
through the Acting Administrator of the
Rural Utilities Service,


by
/s/ CHRISTOPHER A. MCLEAN


Name: Christopher A. McLean    
Title: Acting Administrator of the     
    Rural Utilities Service


U.S. BANK NATIONAL ASSOCIATION


by
/s/ K. WENDY KUMAR_______________


Name: K. Wendy Kumar
Title: Vice President




27



--------------------------------------------------------------------------------


SCHEDULE I
TO
FIFTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT




NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION


FIFTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT DATED AS OF NOVEMBER
15, 2018


CERTIFICATE OF PLEDGED COLLATERAL FILED WITH
U.S. BANK NATIONAL ASSOCIATION, Collateral Agent


, Governor (or Chief Financial Officer) and                 , Vice-President,
respectively, of National Rural Utilities Cooperative Finance Corporation (the
“Borrower”), hereby certify to RUS and the Collateral Agent under the
above-mentioned Amended, Restated and Consolidated Pledge Agreement as amended
to the date hereof (herein called the “Pledge Agreement”) as follows:


1.
The Allowable Amount of Pledged Collateral shown in item 9 in the most recent
Certificate of Pledged Collateral dated __________ delivered to the Collateral
Agent is ..............$

2.
The increase (or decrease) in the Allowable Amount of such Pledged Collateral
and the Allowable Amount of any Eligible Securities substituted for other
Pledged Securities pursuant to Section 3.07 of the Pledge Agreement, remaining
on deposit with the Collateral Agent, as shown on Schedule A hereto, is..$

3.
The Allowable Amount, as at the date of such most recent Certificate of Pledged
Collateral, of Pledged Collateral which has, since such date, ceased to be
Eligible Securities (including Pledged Securities fully paid) is
...........................$

4.
The present Allowable Amount of Pledged Collateral certified to the Collateral
Agent in the most recent Certificate of Pledged Collateral (item 1 plus (or
minus, if decrease) item 2, minus item 3) is
.......................................................$

5.
The Allowable Amount of Pledged Collateral certified hereby, including the
Pledged Collateral deposited herewith, which were not certified in the most
recent Certificate of Pledged Collateral, all as shown on Schedule B hereto, is
...........................................................................................$






--------------------------------------------------------------------------------

SCHEDULE I
TO
FIFTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT


6.
The cumulative amount excluded from the Allowable Amount of Pledged Collateral
on Schedule B based on the Maximum Debtor Principal Amount is
..............................$

7.
The Allowable Amount of Pledged Collateral held by the Collateral Agent on the
date hereof and included in this Certificate before any withdrawals (item 4 plus
(item 5-item 6)) is
...................................................................................$

8.
The Allowable Amount of Pledged Collateral the
withdrawal of which is hereby requested, if any, as shown
on Schedule C hereto (the Pledged Collateral made the basis of such withdrawal
being designated on Schedule A and/or Schedule B hereto) is
........................................................$

9.
The Allowable Amount of Pledged Collateral held by the Collateral Agent on the
date hereof and included in this Certificate after any withdrawals (item 7 minus
item 8) is.$

10.
The aggregate principal amount of the Bonds outstanding at the date hereof is
.................................................................$

11.
The aggregate amount, if any, of the Advance to be made on the basis of this
Certificate is..............................................$

12.
The sum of the amounts in items 10 and 11 is....................$

13.
The aggregate amount by which such Allowable Amount of Pledged Securities
exceeds the aggregate principal amount of the Bonds outstanding (item 9 minus
item 12) is...............$

14.
The Allowable Amount of Pledged Collateral held by the Collateral Agent on the
date hereof and included in this Certificate after any withdrawals does not
contain any note     that has been classified as non-performing, restructured or
impaired by the Borrower.




















--------------------------------------------------------------------------------

SCHEDULE I
TO
FIFTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT


All terms which are defined in the Pledge Agreement are used herein as so
defined.


Dated:


                        
                        


OF NATIONAL RURAL UTILITIES
COOPERATIVE FINANCE CORPORATION







--------------------------------------------------------------------------------


SCHEDULE I
TO
FIFTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT








PLEDGED COLLATERAL HELD BY THE COLLATERAL AGENT
SCHEDULE A TO OFFICERS’ CERTIFICATE
DATED


Pledged Collateral
 
Name of Issuer
 
Allowable
Amount
included in
Certificate last
Previously filed
(Item 1)
 
Increase
(Decrease)
in such
Allowable
Amount (Items 2 and 3)
 
Current
Allowable
Amount (Item 4)
 
 
 
 
 
 
 
 
 



Cash.................................    


Permitted Investments
(Here List)..................    .


Pledged Securities
(Here List Securities)..    







--------------------------------------------------------------------------------


SCHEDULE I
TO
FIFTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT




PLEDGED COLLATERAL BEING SUBMITTED TO THE COLLATERAL AGENT
SCHEDULE B TO OFFICERS’ CERTIFICATE
DATED ____________


Pledged Collateral
 
Name of Issuer
 
Allowable Amount
(Item 5)
 
 
 
 
 



Cash...............................    


Permitted Investments
(Here List)..................    


Pledged Securities
(Here List Securities)..    







--------------------------------------------------------------------------------


SCHEDULE II
TO
FIFTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT






PLEDGED COLLATERAL BEING DEPOSITED
SCHEDULE C TO OFFICERS’ CERTIFICATE
DATED _____________


Pledged Collateral
 
Name of Issuer
 
Allowable Amount
(Item 8)
 
 
 
 
 



Cash...............................    .


Permitted Investments
(Here List)...................    


Pledged Securities
(Here List Securities)..    







--------------------------------------------------------------------------------


SCHEDULE II
TO
FIFTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT




Addresses for Notices


1.
The addresses referred to in Section 7.01 hereof, for purposes of delivering
communications and notices, are as follows:



If to RUS:


Rural Utilities Service
United States Department of Agriculture
1400 Independence Avenue, SW
Washington, DC 20250
Fax: 202-720-1725
Attention of: The Administrator
Subject: Guaranteed Underwriter Program


and


Ms. Amy McWilliams
Management Analyst
Rural Utilities Service
United States Department of Agriculture
1400 Independence Avenue, SW
Stop 1568, Room 0226-S
Washington, DC 20250
Amy.McWilliams@wdc.usda.gov
Fax: 844-749-0736


If to the Borrower:


National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, VA 20166
Telephone: 703-467-7402
Fax: 703-467-5178
Attention of: J. Andrew Don, Chief Financial Officer


With a copy to:


National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way







--------------------------------------------------------------------------------

SCHEDULE II
TO
FIFTH AMENDED, RESTATED AND
CONSOLIDATED PLEDGE AGREEMENT




Dulles, VA 20166
Telephone: 703-467-1872
Fax: 703-467-5651
Attention of Roberta B. Aronson, Esq., General Counsel


If to the Collateral Agent:


U.S. Bank National Association
100 Wall Street
Suite 1600
New York, NY 10005-3701
Telephone: 212-951-8561
Fax: 212-509-3384
Attention of: K. Wendy Kumar, Vice President
















































 



